— Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 11, 1990, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Claimant admitted that he worked for a temporary employment agency for one day during the period that he was collecting unemployment insurance benefits. He also admitted that on his certification for benefits he placed an "N” on the form as to whether he worked on the day in question and that he knew that "N” meant that he did not work that day. Under these circumstances, the conclusion by the Unemployment Insurance Appeal Board that claimant was not totally unemployed, that the benefits he received for that day were recoverable and that his false statement was willfully made is supported by substantial evidence (see, Matter of Woods [Ross] 54 AD2d 515; cf., Matter of Petty [Roberts] 90 AD2d 604). There is also substantial evidence to support the Board’s conclusion that claimant refused employment without good cause (see, Matter of Anderson [Levine], 53 AD2d 771). Claimant’s contentions to the contrary concern questions of fact which were for the Board to resolve (see, Matter of Weisberg [Levine] 52 AD2d 681). Therefore, the benefits he received thereafter were also properly deemed recoverable (Labor Law § 597 [4]). Claimant’s remaining contentions have been considered and rejected as lacking in merit.
Mahoney, P. J., Casey, Weiss and Crew III, JJ., concur. Ordered that the decision is affirmed, without costs.